Citation Nr: 0913946	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Procedural history

The Veteran's claims of entitlement to service connection for 
diabetes mellitus and a skin condition were denied in an 
April 2004 RO rating decision.  The Veteran expressed his 
disagreement with that decision concerning those issues in 
June 2004 and requested review by a Decision Review Officer 
(DRO).  A DRO conducted a de novo review of the claim and 
rendered a decision in a March 2006 statement of the case 
(SOC) which was also unfavorable to the Veteran's claims.  
The Veteran perfected his appeal in April 2006 with the 
timely submission of a substantive appeal [VA form 9].  

In June 2006, the Veteran requested a DRO hearing and a Board 
of Veterans Appeals (BVA) hearing in Washington, DC.  An 
April 2007 Report of Contact reflects that the Veteran wished 
to withdraw his request for a DRO hearing as well as a Board 
hearing.  See an April 2007 Report of Contact.  The Veteran 
has not since indicated that he wanted a hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  

Issues not on appeal

A March 2006 RO rating decision granted the Veteran's claims 
of service connection for residuals of a fracture to the 
right tibial malleolus with arthritis, evaluated 10 percent 
disabling; and hemorrhoids and residuals of a fractured left 
mandible, both evaluated noncompensably (zero percent) 
disabling.  To the Board's knowledge, the Veteran has not 
expressed dissatisfaction with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  There is no competent medical evidence demonstrating the 
presence of diabetes mellitus, type II, in service or for 
decades thereafter.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's diabetes 
mellitus, type II, is unrelated to his military service.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's skin 
condition is unrelated to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).

2.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his diabetes mellitus, 
type II, and his skin condition are related to his active 
military service.  

The Board will first discuss certain preliminary matters. The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 8, 2003, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Board notes that the December 2003 letter specifically 
requested of the Veteran: "Send us any medical reports you 
have."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated April 3, 2006 which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date was not assigned.  The Veteran's claims of 
entitlement to service connection were denied based on 
element (3), connection between the Veteran's service and his 
current disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type 2 
diabetes mellitus and chloracne or other acneform disease 
consistent with chloracne.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Combee

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

The Veteran is seeking service connection for diabetes 
mellitus, type II.  He essentially contends that this 
disability is related to herbicide exposure he claims to have 
experienced in military service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, the Board 
notes that the competent medical evidence of record reflects 
that the Veteran has received treatment for and has been 
diagnosed with diabetes.  The competent medical evidence of 
record is void of any indication of whether the Veteran 
suffers from diabetes type I or diabetes mellitus, type II.  
At any rate, the Veteran has been diagnosed with diabetes, 
and Hickson element (1) is therefore satisfied.  

Turning to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

Concerning disease, there is no medical evidence of diabetes 
in service or within the one year presumptive period after 
service found in 38 C.F.R. §§ 3.307 and 3.309(a) for diabetes 
mellitus, type II.  The Veteran's service treatment records 
are entirely silent as to complaints, treatments, or 
diagnoses of diabetes.  Further, competent medical evidence 
of record indicates that the Veteran was initially diagnosed 
with diabetes in approximately 1998.  See a February 2003 VA 
Compensation and Pension (C & P) examination report.  This is 
long after the end of the one year presumptive period for 
diabetes mellitus, type II found in 38 C.F.R. § 3.309(a).

With respect to in-service injury, the Veteran contends he 
was exposed to herbicides, specifically Agent Orange, while 
in military service.  

A was detailed in the law and regulations section above, 
Agent Orange exposure is presumed for Veterans who served in 
the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2008).   However, the Veteran did 
not serve in the Republic of Vietnam during his period of 
active duty, and he does not contend otherwise.  Thus, in-
service exposure to herbicides such as Agent Orange cannot be 
presumed.

The Veteran instead argues that he was actually exposed to 
Agent Orange during his military service in Okinawa, Japan 
from 1969 to 1970.  See the Veteran's claim dated October 31, 
2003.  The Veteran specifically asserts that while working as 
a truck driver, he was exposed to Agent Orange contained in 
barrels marked "foliage deterrent" that he was hauling in 
his truck.  The Veteran asserts that, on one occasion that he 
sat on one of the barrels and its contents seeped through his 
pants and onto his buttocks and thighs.  See the Veteran's 
claim dated October 31, 2003.  

The Veteran has submitted a "buddy" statement from C.L.B., 
who was allegedly with the Veteran in Okinawa, Japan when the 
Veteran was allegedly exposed to Agent Orange when he sat on 
a barrel of "foliage deterrent."  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board notes that the Veteran's service records indicate 
that he was stationed in Okinawa, Japan from 1969 to 1970 and 
that his military occupational specialty (MOS) was motor 
vehicle operator.  However, there is not a scintilla of 
objective evidence which suggests that the Veteran was ever 
exposed to Agent Orange.  It is clear that the Veteran has 
merely speculated that he was exposed to Agent Orange.  The 
Board finds that the Veteran's statements pertaining to Agent 
Orange to be far too speculative to substantiate his 
contention of direct contact with Agent Orange during 
service.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  The Veteran's vague statements that he was 
exposed to Agent Orange are not credible.  For the same 
reasons, C.L.B.'s statement is not credible.

For the reasons stated above, the Board finds that element 
(2), in-service disease or injury, is not satisfied, and the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, fails on that basis alone.  

Turning to Hickson element (3), medical nexus, VA regulations 
provide that diabetes mellitus, type II can be attributable 
to Agent Orange exposure even though there is no record of 
such disease during service.  See 38 C.F.R. § 3.309(e) 
(2008).  
This presumption, however, is based on exposure to Agent 
Orange in service.
See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) 
(2008).  In this case, as has been discussed above there is 
no evidence that the Veteran was in fact exposed to 
herbicides in service.  The nexus presumption is therefore 
inapplicable.

Notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043- 
1044 (Fed.Cir. 1994); see also Brock v. Brown, 10 Vet. App. 
155 (1997) [holding that the rationale employed in Combee 
also applies to claims based on exposure to Agent Orange].

The Board has reviewed the record and finds that no evidence 
supports a conclusion that the Veteran's diabetes is related 
to his military service.  The Veteran has not presented or 
identified any such evidence.  Indeed, it does not appear 
that the Veteran is in fact contending that any other aspect 
of his military service aside from his claimed exposure to 
herbicides is responsible for his currently diagnosed 
diabetes.

Inasmuch as the Veteran asserts that his currently-diagnosed 
diabetes is somehow related to his military service, the 
Board notes that a lay person without medical training such 
as the Veteran is not competent to opine as to the etiology 
of existing disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In short, element (3), as well as element (2), has not been 
met, and the claim fails on this basis also.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes, to 
include as due to Agent Orange exposure.  The benefit sought 
on appeal is accordingly denied.



2.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure

Relevant law and regulations

The relevant law and regulations pertaining to service 
connection and Agent Orange exposure have been set out above 
and will not be repeated.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

With regard to Hickson element (1), a July 2004 VA treatment 
record notes that the Veteran exhibited lichenified plaques 
on his ankles and wrists associated with a psoriasiform 
plaque sometimes with erosions, an erythematous patch with 
erosion on the inferior portion of his penis and additional 
scattered excoriated papules on his upper back.  A diagnosis 
of lichen simplex chronicus with possible component of 
psoriasis or psoriasiform dermatitis with intermixed prurigo 
nodules was made.  At the time, a biopsy was taken from a 
lesion on the Veteran's left ankle.  See a July 2004 VA 
dermatology consultation.  An August 2004 addendum reflects 
that the biopsy showed psoriasiform dermatitis with main 
component of spongiotic dermatitis.    

A July 2005 VA C & P examination report noted that the 
Veteran complained of a rash that had been present since 1969 
that "moves from buttocks to hands/forearms and lower 
legs."  Upon physical examination, the July 2005 VA C & P 
examiner noted lesions on the Veteran's buttocks and arm.  
The examiner diagnosed a "skin condition."  The C & P 
examiner specifically ruled out a diagnosis of chloracne.  
See the July 2005 VA C & P examination report.  

A February 2006 VA C & P examination report reflects that the 
Veteran presented a rash only involving the ventral surface 
of his right wrist and a few lesions on his lower back.  The 
examiner diagnosed psoriasis.  

Based on this medical evidence, Hickson element (1) has been 
satisfied to the extent that a skin disorder, diagnosed as 
psoriasis or a psoriasiform dermatitis, currently exists.  
The Board wishes to make it clear that there is no medical 
evidence of record which indicates, or even suggests, that 
chloracne or any other acneform disease consistent with 
chloracne exists. 

Hickson element (2) requires evidence of in-service 
incurrence of disease or injury.  The Board will separately 
address the matters of in-service disease and in-service 
injury.

With respect to in-service disease, the Veteran's service 
treatment records reflect complaints and treatment for tinea 
cruris on his groin and lower back in June 1969 and September 
1969.  In March 1970, the Veteran was treated for an infected 
lesion and a sebaceous cyst on his groin.  The Veteran's July 
1970 separation examination further notes that the Veteran 
was treated for tinea cruris in service.  In-service disease 
is therefore demonstrated, and Hickson element (2) has been 
satisfied.

With respect to in-service incurrence of injury, as discussed 
at length above, the Veteran has not submitted evidence 
showing that he was exposed to herbicides while in service.  
Hickson element (2), in-service injury [i.e., exposure to 
Agent Orange], is not established on a presumptive basis 
under 38 C.F.R. § 3.309(e).  

With respect to Hickson element (3), medical nexus, service 
connection for certain specific diseases, such as chloracne, 
may be presumed if a Veteran was exposed during service to 
Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2008).  In this case, as has been 
discussed above the Veteran did not serve in Vietnam, and the 
Board has determined that he was not otherwise exposed to 
Agent Orange in service.  Moreover, there is no evidence that 
he Veteran has any of the skin diseases listed in 38 C.F.R. 
§ 3.309(e).  As was noted above, the July 2005 VA C & P 
examiner specifically noted that the Veteran did not have 
chloracne.  Psoriasis is not a listed presumptive Agent 
Orange disease.  Indeed, the Secretary of VA has determined, 
based on scientific studies, that no relationship exists 
between psoriasis and herbicide exposure.  See Health 
Outcomes Not Associated with Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32395-32407 (June 12, 2007).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a skin condition due to herbicide exposure 
fails on a presumptive basis.  

Although the Veteran is found not to be entitled to the 
regulatory presumption of service connection, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
supra.
Weighing against the Veteran's claim is the negative nexus 
opinion of the February 2006 VA C & P examiner which states, 
in crucial part, that "there is no evidence present to 
suggest the [the Veteran's] current psoriasis is a result of 
his military service.  There is no evidence [that the 
Veteran's] psoriasis began in service aside from the fact 
that the [Veteran] complained of a rash that he has not been 
able to define as he is somewhat of a poor historian in that 
regard."  

Concerning a possible relationship between the Veteran's 
current psoriasis and the skin condition for which he 
received treatment in service, the February 2006 VA C & P 
examiner asserted "There is no evidence to suggest that 
adenopathy, treated in service, resulted in any of the 
subsequent skin disorders as there is no medical nexus."  
See the February 2006 VA C & P examination report.  

The Board observes that the Veteran has presented no 
competent medical evidence which suggests that his currently 
diagnosed psoriasis is related to his military service.  As 
noted in the Introduction, the Veteran has been afforded 
ample opportunity to furnish medical nexus evidence to VA. No 
competent evidence of medical evidence has been submitted.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].

To the extent that the Veteran himself contends that his 
psoriasis is related to his military service, it is now well 
established that lay persons without medical training are not 
competent to comment on medical matters such as date of onset 
or etiology of a disability.  See Espiritu, supra; see also 
38 C.F.R. § 3.159.  The statements offered by the Veteran are 
not competent medical evidence and do not serve to establish 
medical nexus.  See Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus].

As noted above, the July 2005 VA C & P examination report 
reflects that the Veteran claims to have been suffering from 
a rash since 1969.  The Veteran thus appears to contend that 
his skin condition began in service and continued thereafter.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth, 13 Vet. App. at 120-121 [there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Specifically, there is no competent 
medical evidence that the Veteran was diagnosed with or 
treated for a skin condition for more than 22 years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

The Board notes the statements from two of the Veteran's 
former wives, K.L. and K.K., who both state that, during 
their marriages to the Veteran, he suffered open sores and 
rashes over various parts of his body.  See the October 2003 
statements from K.L. and K.K.  These statements are rather 
vague as to both the timing and the nature of the Veteran's 
skin problems.  These statements are outweighed by the 
February 2006 VA C & P examination report and the lack of 
objective evidence of a diagnosed skin condition for decades 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on that basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin condition.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


